 


109 HR 5789 IH: To amend title 31, United States Code, to modernize cash management by allowing the use of certain obligations instead of surety bonds.
U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5789 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2006 
Mr. Fitzpatrick of Pennsylvania (for himself and Mr. Scott of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 31, United States Code, to modernize cash management by allowing the use of certain obligations instead of surety bonds. 
 
 
1.Use of eligible obligations instead of surety bonds 
(a)Definition of eligible obligationSection 9301(2) of title 31, United States Code, is amended to read as follows: 
 
(2)eligible obligation means any security designated as acceptable in lieu of a surety bond by the Secretary of the Treasury. . 
(b)Use of eligible obligations instead of surety bondsSection 9303(a)(2) of title 31, United States Code, is amended to read as follows: 
 
(2)as determined by the Secretary of the Treasury, have a market value that is equal to or greater than the amount of the required surety bond; and . 
(c)Technical AmendmentsSection 9303 of title 31, United States Code, is amended— 
(1)in the section heading, by striking Government obligations and inserting eligible obligations; 
(2)in subsection (f), by striking Government obligations and inserting eligible obligations; 
(3)by striking a Government obligation each place that term appears and inserting an eligible obligation; and 
(4)by striking the Government obligation each place that term appears and inserting the eligible obligation. 
 
